DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  Claims 17-19 recite the limitation "the third group of pocketed coils" in lines 1-2 of claims 17 and 18 and lines 3-4 of claim 19.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed claims 17-19 were intended to depend from claim 16, which provides the necessary antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. Publication No. 2017/0251820) in view of Jewett et al. (U.S. Publication No. 2018/0049559), hereinafter referred to as Jewett, and further in view of DeFranks et al. (U.S. Publication No. 2014/0189951), hereinafter referred to as DeFranks.
Regarding claim 1, Long discloses a support cushion, comprising:  a body supporting layer 14 having a first surface and a second surface opposite the first surface (where the first surface of body support layer 14 abuts 16 and the second surface abuts layer 28, Figure 1A); a pocketed coil layer 28 adjacent the second surface of the body supporting layer 14 comprising a first group of pocketed coils 26gg defining edges of the pocketed coil layer 28 and a second group of pocketed coils 26g positioned within the edges (where Figure 5D shows first group 26gg on sides of mattress and second group 26g in the center of the mattress, and paragraph 0067 where the shaded group 26g, comprising pocketed coils with air impermeable fabric and the non-shaded group 26gg with air permeable fabric may be reversed, where air impermeable shaded springs may be on the sides and air permeable non-shaded springs are in the center); a base layer 18 positioned adjacent the pocketed coil layer 28 (Figure 1A and paragraph 0040).
Long does not disclose a first group of pocketed coils defining a perimeter of the pocketed coil layer and a second group of pocketed coils positioned within the perimeter; and a fan operably connected through a conduit to an inlet hole of the base layer, the fan for providing air flow into the inlet hole of the base layer, wherein the air flow is directed from the inlet hole of the base layer into the pocketed coil layer, through the second group of pocketed coils, and into and through the body supporting layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long so that the first group of pocketed coils defines a perimeter of the pocketed coil layer and the second group of pocketed coils are positioned within the perimeter as taught by Jewett, because the placement of firmer springs along the entire perimeter provides edge support around the entire mattress (paragraph 0006, and see Long, paragraph 0064 and 0067, where the air impermeable fabric covered springs provide a firmer feel than the air permeable fabric covered springs).
DeFranks teaches a fan 70 operably connected through a conduit 72 to an inlet hole of the base layer 12, the fan 70 for providing air flow into the inlet hole 20 of the base layer 12 (paragraph 0019, where air supply 70 may be a fan, and Figure 1 where the inlet hole is defined by the conduit 20 which delivers air from air supply 70 to the spring layer 40), wherein the air flow is directed from the inlet hole of the base layer 20 into the pocketed coil layer 40, through the pocketed coils (paragraph 0015), and into and through the body supporting layer 50 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Long, as modified, with a fan operably connected through a conduit to an inlet hole of the base layer, the fan for providing air flow into the inlet hole of the base layer, wherein the air flow is directed from the inlet hole of the base layer into the pocketed coil layer, through the second group of pocketed coils (where the inlet hole 20 is positioned away from the perimeter coils of coils layer 40, Figure 1), and into and through the body supporting layer as taught by DeFranks, because the air system of DeFranks 
Regarding claim 2, Long, as modified, discloses the subject matter as discussed above with regard to claim 1.  Long, as modified, further discloses wherein the first group 26gg of pocketed coils includes a first fabric that is substantially air impermeable (see Long, where Figure 5D shows first group 26gg on sides of mattress and second group 26g in the center of the mattress, and paragraph 0067 where the shaded group 26g, comprising pocketed coils with air impermeable fabric and the non-shaded group 26gg with air permeable fabric may be reversed, where air impermeable shaded springs may be on the sides, comprising the first group, and air permeable non-shaded springs are in the center, comprising the second group).
Regarding claim 3, Long, as modified, discloses the subject matter as discussed above with regard to claim 1.  Long, as modified, further discloses wherein the second group of pocketed coils 26g includes a second fabric that is substantially air permeable (see Long, where Figure 5D shows first group 26gg on sides of mattress and second group 26g in the center of the mattress, and paragraph 0067 where the shaded group 26g, comprising pocketed coils with air impermeable fabric and the non-shaded group 26gg with air permeable fabric may be reversed, where air impermeable shaded springs may be on the sides, comprising the first group, and air permeable non-shaded springs are in the center, comprising the second group).
Regarding claim 4, Long, as modified, discloses the subject matter as discussed above with regard to claim 1.  Long, as modified, further discloses wherein the body supporting layer 50 defines a plurality of channels 51 extending from the second surface to the first surface, the plurality of channels 51 substantially aligned with the second group of pocketed coils (see DeFranks, Figure 1 and paragraph 0024, where the channels 51 are positioned throughout the entire body support layer 50).
Regarding claim 5, Long, as modified, discloses the subject matter as discussed above with regard to claim 1.  Long, as modified, further discloses wherein the second group of pocketed coils 26g are located in an interior section of the pocketed coil layer 28 (see Long, where Figure 5D shows first group 26gg on sides of mattress and second group 26g in the center of the mattress, and paragraph 0067 where the shaded group 26g, comprising pocketed coils with air impermeable fabric and the non-shaded group 26gg with air permeable fabric may be reversed, where air impermeable shaded springs may be on the sides, comprising the first group, and air permeable non-shaded springs are in the center, comprising the second group).
Regarding claim 6, Long, as modified, discloses the subject matter as discussed above with regard to claim 1.  Long, as modified, does not disclose wherein the body supporting layer is comprised of a visco-elastic foam.
DeFranks teaches the body supporting layer 50 is comprised of a visco-elastic foam (paragraph 0026 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Long, as modified, so that the body supporting layer is comprised of a visco-elastic foam as taught by DeFranks, because viscoelastic foam can be temperature sensitive which enables the foam layer to change firmness based on upon the temperature provided to the foam (paragraph 0026).
Regarding claim 7, Long, as modified, discloses the subject matter as discussed above with regard to claim 1.  Long, as modified, further discloses wherein the air flow is comprised of ambient air (see DeFranks, paragraph 0017).
Regarding claim 8, Long, as modified, discloses the subject matter as discussed above with regard to claim 1.  Long, as modified, further discloses wherein the fan 70 is disposed within an air flow unit 70, said air flow unit further comprising a heating unit, a cooling unit, or 
Regarding claim 9, Long, as modified, discloses the subject matter as discussed above with regard to claim 1.  Long, as modified, does not disclose a third group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils, wherein the third group of coils divides the pocketed coil layer into two zones.
Jewett teaches a third group of pocketed coils 65 intersecting the perimeter defined by the first group of pocketed coils, wherein the third group of coils 65 divides the pocketed coil layer into two zones 60 (Figure 13 and paragraphs 0081-0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Long, as modified, with a third group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils, wherein the third group of coils divides the pocketed coil layer into two zones as taught by DeFranks, because the third group of springs of DeFranks provides increased stiffness across the back of a user which to provide posturization to the mattress  (paragraph 0082 and see Long, paragraph 
Regarding claim 10, Long, as modified, discloses the subject matter as discussed above with regard to claims 1 and 9.  Long, as modified, further discloses wherein the third group of pocketed coils 65 laterally intersects the perimeter defined by the first group of pocketed coils 66 and 64, wherein the third group of pocketed coils 65 includes a first fabric that is substantially air impermeable (see DeFranks, Figure 13 and paragraph 0081-0083, and see Long, paragraph 0064 and 0067, where the air impermeable fabric covered springs are used to provide a firmer feel than the air permeable fabric covered springs).
Regarding claim 13, Long, as modified, discloses the subject matter as discussed above with regard to claim 1.  Long, as modified, does not disclose wherein an individual pocketed coil of the first group of pocketed coils has a different diameter than an individual pocketed coil of the second group of pocketed coils.
Jewett teaches wherein an individual pocketed coil 36 of the first group of pocketed coils 110 has a different diameter than an individual pocketed coil 62 of the second group of pocketed coils 112 (Figures 2 and 11 and paragraphs 0061-0062 where edge springs 36 have a diameter of 77mm, core springs 62 have a diameter of 80 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Long, as modified, so that an individual pocketed coil of the first group of pocketed coils has a different diameter than an individual pocketed coil of the second group of pocketed coils as taught by Jewett, because the smaller diameter of the edge springs provide for a stiffer spring prior to the pocketing of the spring, allowing for additional firmness to be imparted to the edge support (paragraphs 0010 and 0013).
Regarding claim 14, Long, as modified, discloses the subject matter as discussed above with regard to claim 1.  Long, as modified, further discloses wherein the individual pocketed coil 36 of the first group of pocketed coils 110 has a smaller diameter than the individual pocketed coil 62 of the second group of pocketed coils 112 (Figures 2 and 11 and paragraphs 0061-0062 where edge springs 36 have a diameter of 77mm, core springs 62 have a diameter of 80 mm).
Regarding claim 15, Long discloses a support cushion, comprising:  a body supporting layer 14 having a first surface and a second surface opposite the first surface (where the first surface of body support layer 14 abuts 16 and the second surface abuts layer 28, Figure 1A); a pocketed coil layer 28 adjacent the second surface of the body supporting layer 14 comprising a first group of pocketed coils 26gg defining edges of the pocketed coil layer 28 and a second group of pocketed coils 26g positioned within the edges (where Figure 5D shows first group 26gg on sides of mattress and second group 26g in the center of the mattress, and paragraph 0067 where the shaded group 26g, comprising pocketed coils with air impermeable fabric and the non-shaded group 26gg with air permeable fabric may be reversed, where air impermeable shaded springs may be on the sides and air permeable non-shaded springs are in the center); wherein the first group 26gg of pocketed coils includes a first fabric, wherein the first fabric is substantially air impermeable (paragraph 0067, where air impermeable fabric enclosed springs may be provided in the edge group 26gg) wherein the second group of pocketed coils 26g includes a second fabric, wherein the second fabric is substantially air permeable (paragraph 0067, where air permeable fabric enclosed springs may be provided in the inner group 26g), an impermeable base layer 18 positioned adjacent the pocketed coil layer 28 (Figure 1A and paragraph 0040, where the base layer 18 may be made of a variety of materials, such as plastic and wood, that are impermeable to certain fluids such as water and air).

Jewett teaches a first group of pocketed coils 110 defining a perimeter of the pocketed coil layer and a second group 112 of pocketed coils positioned within the perimeter 110 (Figure 2 and paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long so that the first group of pocketed coils defines a perimeter of the pocketed coil layer and the second group of pocketed coils are positioned within the perimeter as taught by Jewett, because the placement of firmer springs along the entire perimeter provides edge support around the entire mattress (paragraph 0006, and see Long, paragraph 0064 and 0067, where the air impermeable fabric covered springs provide a firmer feel than the air permeable fabric covered springs).
DeFranks teaches the body supporting layer 50 is comprised of a visco-elastic foam (paragraph 0026 and Figure 1), and a fan 70 operably connected through a conduit 72 to an inlet hole of the base layer 12, the fan 70 for providing air flow into the inlet hole 20 of the base layer 12 (paragraph 0019, where air supply 70 may be a fan, and Figure 1 where the inlet hole is defined by the conduit 20 which delivers air from air supply 70 to the spring layer 40), wherein the air flow is directed from the inlet hole of the base layer 20 into the pocketed coil layer 40, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Long, as modified, with a fan operably connected through a conduit to an inlet hole of the base layer, the fan for providing air flow into the inlet hole of the base layer, wherein the air flow is directed from the inlet hole of the base layer into the pocketed coil layer, through the second group of pocketed coils (where the inlet hole 20 is positioned away from the perimeter coils of coils layer 40, Figure 1), and into and through the body supporting layer as taught by DeFranks, because the air system of DeFranks provides ventilation, heating, and cooling to a mattress to provide temperature control to a sleeping area (paragraph 0003-0004 and paragraph 0006), and viscoelastic foam can be temperature sensitive which enables the foam layer to change firmness based on upon the temperature provided to the foam (paragraph 0026).
Regarding claim 16, Long, as modified, discloses the subject matter as discussed above with regard to claim 15.  Long, as modified, does not disclose a third group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils, wherein the third group of coils divides the pocketed coil layer into two zones.
Jewett teaches a third group of pocketed coils 65 intersecting the perimeter defined by the first group of pocketed coils, wherein the third group of coils 65 divides the pocketed coil layer into two zones 60 (Figure 13 and paragraphs 0081-0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Long, as modified, with a third group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils, wherein the third group of coils divides the pocketed coil layer into two zones as taught by DeFranks, 
Regarding claim 17, Long, as modified, discloses the subject matter as discussed above with regard to claims 15 and 16.  Long, as modified, further discloses wherein the third group of pocketed coils 65 laterally intersects the perimeter defined by the first group of pocketed coils 66 and 64, wherein the third group of pocketed coils 65 includes a first fabric that is substantially air impermeable (see DeFranks, Figure 13 and paragraph 0081-0083, and see Long, paragraph 0064 and 0067, where the air impermeable fabric covered springs are used to provide a firmer feel than the air permeable fabric covered springs).
Claims 9, 11, 12, 16, 18, and 19 are also rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Jewett and DeFranks, and further in view of Spinks (U.S. Publication No. 2018/0140105).
Regarding claim 9, Long, as modified, discloses the subject matter as discussed above with regard to claim 1.  Long, as modified, does not disclose a third group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils, wherein the third group of coils divides the pocketed coil layer into two zones.
Spinks teaches a third group of pocketed coils “P” intersecting the perimeter defined by the first group of pocketed coils (Figure 4A, where group “P” extends from one edge at the head end of the bed to the other edge at the foot end of the bed), wherein the third group of coils “P” divides the pocketed coil layer into two zones 18e and 18d (Figures 4a and 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Long, as modified, with a third group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils, wherein the third group of coils divides 
Regarding claim 11, Long, as modified, discloses the subject matter as discussed above with regard to claims 1 and 9.  Long, as modified, further discloses wherein the third group of pocketed coils “P” longitudinally intersects the perimeter defined by the first group of pocketed coils (see Spinks, Figure 4A, where group “P” extends from one edge at the head end of the bed to the other edge at the foot end of the bed), wherein the third group of pocketed coils includes a first fabric that is substantially air impermeable (where the edge springs “S’” of Spinks are the same springs as the center group “P”, and see Long, where Figure 5D shows first group 26gg on sides of mattress and second group 26g in the center of the mattress, and paragraph 0067 where the shaded group 26g, comprising pocketed coils with air impermeable fabric and the non-shaded group 26gg with air permeable fabric may be reversed, where air impermeable shaded springs may be on the sides, comprising the first group, and air permeable non-shaded springs are in the center, comprising the second group).
Regarding claim 12, Long, as modified, discloses the subject matter as discussed above with regard to claims 1 and 9.  Long, as modified, does not disclose a fourth group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils at an opposing axis to the third group of pocketed coils, wherein the third and fourth groups of coils include a first fabric that is substantially air impermeable and divide the pocketed coil layer into four zones.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Long, as modified, with a fourth group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils at an opposing axis to the third group of pocketed coils, wherein the third and fourth groups of coils include a first fabric that is substantially air impermeable and divide the pocketed coil layer into four zones as taught by DeFranks, because the laterally intersecting fourth group of springs of DeFranks provides increased stiffness across the back of a user which to provide posturization to the mattress  (paragraph 0082 and see Long, paragraph 0064 and 0067, where the air impermeable fabric covered springs provide a firmer feel than the air permeable fabric covered springs, where the edge springs “S’” of Spinks are the same springs as the center group “P”, and see claim 1 discussion above of Jewett, where the first group of springs extends along the entire perimeter of the mattress).
Regarding claim 16, Long, as modified, discloses the subject matter as discussed above with regard to claim 15.  Long, as modified, does not disclose a third group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils, wherein the third group of coils divides the pocketed coil layer into two sections.
Spinks teaches a third group of pocketed coils “P” intersecting the perimeter defined by the first group of pocketed coils (Figure 4A, where group “P” extends from one edge at the head 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Long, as modified, with a third group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils, wherein the third group of coils divides the pocketed coil layer into two sections as taught by Spinks (where the edge springs “S’” of Spinks are the same springs as the center group “P”, and see claim 1 discussion above of Jewett, where the first group of springs extends along the entire perimeter of the mattress), because the third group of coils of Spinks allows for the choice of firmness for the two sides of the mattress to be different, for example, to accommodate users of different heights and weights (paragraph 0051).
Regarding claim 18, Long, as modified, discloses the subject matter as discussed above with regard to claims 15 and 16.  Long, as modified, further discloses wherein the third group of pocketed coils “P” longitudinally intersects the perimeter defined by the first group of pocketed coils (see Spinks, Figure 4A, where group “P” extends from one edge at the head end of the bed to the other edge at the foot end of the bed), wherein the third group of pocketed coils includes a first fabric that is substantially air impermeable (where the edge springs “S’” of Spinks are the same springs as the center group “P”, and see Long, where Figure 5D shows first group 26gg on sides of mattress and second group 26g in the center of the mattress, and paragraph 0067 where the shaded group 26g, comprising pocketed coils with air impermeable fabric and the non-shaded group 26gg with air permeable fabric may be reversed, where air impermeable shaded springs may be on the sides, comprising the first group, and air permeable non-shaded springs are in the center, comprising the second group).
Regarding claim 19, Long, as modified, discloses the subject matter as discussed above with regard to claims 15 and 16.  Long, as modified, does not disclose a fourth group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils at an opposing axis to the third group of pocketed coils, wherein the third and fourth groups of coils include a first fabric that is substantially air impermeable and divide the pocketed coil layer into four sections.
Jewett teaches a fourth group of pocketed coils 65 intersecting the perimeter defined by the first group of pocketed coils 110 at an opposing axis to the third group of pocketed coils (Figure 13 where fourth group 65 intersects the perimeter laterally, where the third group of Spinks intersects the perimeter longitudinally, see Spinks, Figure 4a) wherein the third group of coils 65 divides the pocketed coil layer into two sections 60 (Figure 13 and paragraphs 0081-0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Long, as modified, with a fourth group of pocketed coils intersecting the perimeter defined by the first group of pocketed coils at an opposing axis to the third group of pocketed coils, wherein the third and fourth groups of coils include a first fabric that is substantially air impermeable and divide the pocketed coil layer into four sections as taught by DeFranks, because the laterally intersecting fourth group of springs of DeFranks provides increased stiffness across the back of a user which to provide posturization to the mattress  (paragraph 0082 and see Long, paragraph 0064 and 0067, where the air impermeable fabric covered springs provide a firmer feel than the air permeable fabric covered springs, where the edge springs “S’” of Spinks are the same springs as the center group “P”, and see claim 1 discussion above of Jewett, where the first group of springs extends along the entire perimeter of the mattress).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Long, in view of Jewett and DeFranks, and further in view of Figman (U.S. Patent No. 3,266,064).
Regarding claim 20, Long discloses a method of controlling air flow through a support cushion, comprising the steps of:  providing a support cushion having a body supporting layer 14 having a first surface and a second surface opposite the first surface (where the first surface of body support layer 14 abuts 16 and the second surface abuts layer 28, Figure 1A); a pocketed coil layer 28 adjacent the second surface of the body supporting layer 14 comprising a first group of pocketed coils 26gg defining edges of the pocketed coil layer 28 and a second group of pocketed coils 26g (where Figure 5D shows first group 26gg on sides of mattress and second group 26g in the center of the mattress, and paragraph 0067 where the shaded group 26g, comprising pocketed coils with air impermeable fabric and the non-shaded group 26gg with air permeable fabric may be reversed, where air impermeable shaded springs may be on the sides and air permeable non-shaded springs are in the center); wherein the first group 26gg of pocketed coils includes a first fabric, wherein the first fabric is substantially air impermeable (paragraph 0067, where air impermeable fabric enclosed springs may be provided in the edge group 26gg) wherein the second group of pocketed coils 26g includes a second fabric, wherein the second fabric is substantially air permeable (paragraph 0067, where air permeable fabric enclosed springs may be provided in the inner group 26g), a base layer 18 positioned adjacent the pocketed coil layer 28 (Figure 1A and paragraph 0040).
Long does not disclose a first group of pocketed coils defining a perimeter of the pocketed coil layer; and a fan operably connected through a conduit to an inlet hole of the base layer, the fan for providing air flow into the inlet hole of the base layer, wherein the air flow is directed from the inlet hole of the base layer into the pocketed coil layer, through the second 
Jewett teaches a first group of pocketed coils 110 defining a perimeter of the pocketed coil layer (Figure 2 and paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long so that the first group of pocketed coils defines a perimeter of the pocketed coil layer as taught by Jewett, because the placement of firmer springs along the entire perimeter provides edge support around the entire mattress (paragraph 0006, and see Long, paragraph 0064 and 0067, where the air impermeable fabric covered springs provide a firmer feel than the air permeable fabric covered springs).
DeFranks teaches a fan 70 operably connected through a conduit 72 to an inlet hole of the base layer 12, the fan 70 for providing air flow into the inlet hole 20 of the base layer 12, where the fan 70 pushes a volume of air at a preselected velocity into the inlet hole of the base layer 12 (paragraph 0019, where air supply 70 may be a fan, and Figure 1 where the inlet hole is defined by the conduit 20 which delivers air from air supply 70 to the spring layer 40), and moving the volume of air from the inlet hole of the base layer 20 into the pocketed coil layer 40, through the pocketed coils (paragraph 0015), and out of the first surface of the body supporting layer 50 (Figure 1, through channels 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Long, as modified, with a fan operably connected to an inlet hole of the base layer, where the fan pushes a volume of air at a preselected velocity into the inlet hole of the base layer, the fan for providing air flow into the inlet hole of the base layer and moving the amount volume of air from the inlet hole of the base layer through the second group of pocketed coils of the pocketed coil layer and out of the first 
Long, as modified, does not explicitly disclose supplying an electrical current to the fan such that the fan pushes a volume of air at a preselected velocity.
Figman teaches supplying an electrical current to the fan (housed within impeller house “G”, the electrical current supplied by internal circuits 42 and 44 Figures 1 and 2 and Col. 5, lines 65-72) such that the fan pushes a volume of air at a preselected velocity (Col. 5, lines 21-29, Col. 6, lines 21-29, and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Long, as modified, so as to supply an electrical current to the fan such that the fan pushes a volume of air at a preselected velocity as taught by Figman, because the electrical circuitry of Figman allows for the bed to be plugged into a conventional electrical socket, which supplies power to the fan, allowing the fan speed and the temperature supplied to be adjusted (Col. 5, lines 58-72 and Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Rawls-Meehan (U.S. Publication No. 2015/0313370)
Mantzis (U.S. Publication No. 2012/0102658)
Steed et al. (U.S. Patent No. 5,557,813)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                            

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673